Citation Nr: 1611247	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-24 817A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected right knee disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.

The issue of entitlement to service connection for a low back condition has been raised by the record in the October 2015 private medical report, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a bilateral hip condition was also raised in the October 2015 medical report.  However, an application for disability compensation was received by the RO January 2016, claiming service connection for the hip condition.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran underwent a VA examination in April 2010.  Since that date, evidence has been submitted indicating that both knee disabilities have potentially worsened.

A September 2013 Veteran's statement indicated that his knee disabilities have worsened.  He reported that he deals with daily severe pain in both knees, instability and giving out.  The July 2014 representative's statement noted that the Veteran feels his bilateral knee disabilities have increased in severity, resulting in constant severe pain, swelling, lack of ability to perform routine and trivial tasks, and difficulty standing from a seated position.

Furthermore, the medical evidence submitted since the April 2010 VA examination also supports a worsening of the Veteran's knee disabilities.  On June 17, 2015, the Veteran underwent a procedure on his left knee to have his meniscus repaired.  A later VA treatment record dated June 29, 2015 indicated that the left medial meniscus was unable to be repaired with surgery because it was a chronic tear and in the "white white zone."

Furthermore, at the September 2015 Board hearing, the Veteran reported being in excruciating pain which is unbearable, and has forced him to request time off from work.  He reported buckling and giving out of his knees, and that "it's worse now than it was."  He indicated that he has to wear braces on both knees and that if he bends them even slightly, it's very painful.

The mere passage of time alone does not render the previous April 2010 medical examination inadequate.  However, the record indicates a potential increase in severity of the knee disabilities since April 2010.  Accordingly, the Board finds that the Veteran's knee disabilities have worsened and a new VA examination is required to determine the current severity of his disabilities. See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Furthermore, in the September 2015 Board hearing, the Veteran reported that he is employed with the U.S. Postal Service (USPS) as a Mail Carrier.  He indicated that delivering mail has become difficult due to his knee pain and that he requested to be accommodated with another line of work, within the USPS.  His employment records, including treatment records, physical examinations, and disability determinations, must be requested from the U.S. Office of Personnel Management (OPM) in connection with his increased rating claims. 38 C.F.R. § 3.159(c)(2) (2015).

Additionally, the Veteran indicated in the September 2015 Board hearing that since he underwent a June 17, 2015 left knee surgery, he was planning to receive physical therapy.  Updated VA treatment records should be obtained upon remand, including any physical therapy records.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records since January 2016, including any applicable physical therapy records.

2. Request any records from the U.S. Postal service or the U.S. Office of Personnel Management regarding any requests made by the Veteran for a modification in job duties due to his knee disabilities.  All requests and responses should be fully documented in the record.  In order to expedite his case, the Veteran may also obtain and submit these records himself.

3. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected bilateral knee disabilities.  The entire record must be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's knee disabilities must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's knee disabilities, to include any impact on occupational functioning.

The examination report must include a complete rationale for all opinions expressed.  The examiner must consider and discuss the lay evidence of record, including the Veteran's statements, representative's statements and the September 2015 Board hearing transcript.

4. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



